Citation Nr: 0018908	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease (ASHD) with hypertension (HTN) and angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The initial denial of service connection for ASHD with HTN 
and angina was upon rating determination in April 1997.  This 
decision was not appealed.  In October 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The appeal continues.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
ASHD with HTN and angina in an April 1997 rating action on 
the basis that there was no evidence of ASHD with HTN and 
angina during service or until many years after service; in a 
letter addressed to the veteran dated in April 1997, he was 
informed of the denial of that claim, and of his appellate 
rights.  The decision subsequently became final upon 
expiration of the appeal period.  

2.  The evidence obtained since the RO's April 1997 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's claim is plausible, and sufficient evidence 
for an equitable disposition of the claim has been obtained.  

4.  The evidence preponderates against a finding that the 
veteran has ASHD with HTN and angina of service origin.  


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision that denied entitlement 
to service connection for ASHD with HTN and angina is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1999).  

2.  Evidence received since the April 1997 RO rating decision 
that denied entitlement to service connection for ASHD with 
HTN and angina is new and material, and the veteran's claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

3.  ASHD with HTN and angina was not incurred in or 
aggravated by military service, and may not be so presumed to 
have incurred during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that he has ASHD with HTN 
and angina that was initially manifested during his active 
military service or within the presumptive one year period 
following discharge.  Specifically, he claims that his 
cardiovascular problems existed while he was in Vietnam and 
that he was seen immediately after he was separated from 
active duty at a VA facility in Tucson, Arizona, or by a 
private physician, Alberto Marquez, M.D.  

A review of the service medical records (SMRs) is negative 
for any abnormality of the heart.  The RO requested treatment 
records from 1971 and 1972 from the VA Medical Center in 
Tucson, Arizona, but no records were located.  Postservice 
records include private and VA clinical records dated from 
1984 through 1996.  In 1984, chest X-ray was unremarkable.  
In August 1985, an electrocardiogram was conducted apparently 
due to the complaint of palpitations.  The impression was 
that no symptoms were reported.  At a VA facility in 1986, 
the veteran was seen for complaints of chest, arm, and 
stomach pain for the past 15 years.  Examination was 
unremarkable and the assessment was "somatization, ? PTSS 
and ? personality disorder."  

In a February 1996 statement, a private physician, Hector D. 
Garcia, M.D., reported that the veteran was suffering from 
coronary artery disease, angina, frequent premature 
ventricular contractions as well as probable dilated 
cardiomyopathy and mild obesity.  He was being treated with 
nitroglycerin, beta-blockers, and a diet.  

Upon VA examination in February 1996, the veteran reported 
that he was first noted to have angina and chest pain when he 
was in his 30s during the 1970s.  Since then he had 
experienced worsening angina-like symptoms.  He also was 
noted to have HTN and the examination shows that his blood 
pressure continued to be elevated.  He was on medication for 
this problem.  A positive treadmill test was noted.  The 
examiner indicated that the veteran's angina was classified 
as class II.  The appellant was unable to walk more than two 
blocks without suffering from exertional angina.  

The RO denied the veteran's claim in April 1997.  

Added to the record in June 1998, was a February 1998 
statement by Alberto Marquez, M.D., in which he stated that 
the veteran first came to see him in February 1971 with chief 
complaints of shortness of breath and angina, and that the 
diagnosis at that time was high blood pressure and angina 
pectoris.  The physician stated that he had treated the 
appellant throughout the 1970s.  The statement was not 
accompanied by contemporaneous clinical records.  Also 
submitted was a copy of a public record that reflected that 
Dr. Marquez died in March 1998.  

A request for Dr. Marquez's treatment records was sent to his 
widow.  In a July 1998 response, she stated that no such 
records were available.  

Criteria

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 94-
304 (U.S. Vet. App. March 24, 1999).  "Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999)



Analysis

I.  Procedural Status

In this case, the RO in the November 1998 statement of the 
case provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In explaining the basis of its decision, the RO 
concluded that the reason the veteran had not reopened his 
claim was because his submissions did not reflect that his 
heart condition had its onset during service or within one 
year of separation.  The RO did not base its decision upon a 
finding that the additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Thus, the denial of the claim was not 
based upon that portion of the Colvin definition found to be 
improper by the Federal Circuit.  

Accordingly, the Board finds that the claimant has been 
provided the controlling regulatory definition of "new and 
material evidence," and that the RO's adjudication of the 
claim was consistent with that definition.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Here, the RO denied the veteran's original claim for service 
connection for ASHD with HTN and angina in April 1997 and 
notified him of this decision.  Accordingly, the Board 
concludes that the veteran was properly notified of the 
denial, and because he did not file a notice of disagreement 
with that decision within one year, the rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302(a) (1999).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted since the April 1997 RO rating 
decision in accord with the holding in Hodge.  No prejudice 
to the veteran is exercised by the Board's appellate 
disposition herein for two reasons: (1) the Board's review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome, and, (2) the Board resolves this issue 
in the veteran's favor.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that current ASHD with HTN and 
angina had their onset during service or within the one-year 
presumptive period thereafter.  

When the claim was initially denied in April 1997, the RO 
noted that the SMRs were negative for report of 
cardiovascular disease.  The first indication of such disease 
was not until a private physician's report in 1996. 

The evidence submitted since the 1997 final disallowance 
includes Dr. Marquez's February 1998 statement recalling that 
he treated the veteran for high blood pressure and angina 
pectoris beginning in 1971, within one year of service.  The 
examiner's statement is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Dr. Marquez's February 1998 statement is new and material in 
that it constitutes the first competent evidence of the 
claimed disabilities within one year of service.  These 
disabilities are chronic diseases under the provisions of 38 
C.F.R. § 3.309(a) (1999).  This statement would suggest that 
the veteran's cardiovascular disorder had its onset within 
the presumptive period after service discharge.  The 
statement bears directly and substantially upon the pertinent 
issue regarding this claim, i.e., a connection between 
current ASHD with HTN and angina and the veteran's active 
service.  This additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for ASHD 
with HTN and angina is reopened.  

III.  Well Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), if chronic 
disease is shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case there is competent evidence of the claimed 
cardiovascular disease within the presumptive period after 
service, and there is a current diagnosis of the claimed 
cardiovascular disease.  This evidence renders the veteran's 
claim well grounded.  Savage.

IV. Decision on the Merits

The issue of service connection for ASHD with HTN and angina 
on the merits was addressed by the RO in April 1997.  
Therefore, the appellant will not be prejudiced by the 
Board's consideration of the issue.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board may next proceed to adjudicate the veteran's claim 
on the merits, provided VA has complied with its duty to 
assist him with the development of his claim.  In this 
regard, the Board notes that the RO has attempted to secure 
records of all treatment reported by the veteran.  The 
veteran was also afforded a VA examination.  That examination 
did not contain an opinion as to whether the veteran's heart 
disease had its onset in service or within the presumptive 
period thereafter.  However, as will be discussed below, the 
veteran's service medical records reveal no pertinent 
abnormality, and Dr. Marquez's statement is found to be 
incredible.  Given the current record the Board finds that 
additional VA examination is unnecessary.

This case turns largely on the weight and credibility to be 
given to the evidence.  The chief piece of evidence consists 
of Dr. Marquez's statement made in 1998, that he could recall 
treating the veteran for angina and hypertension in 1971.  
For a number of reasons this statement is lacking in 
credibility.  First the statement purports to recall, with 
some detail, events that took place nearly three decades 
earlier.  The statement is also unsigned and unsupported by 
any treatment records.

Dr. Marquez's statement is also at odds with all other 
medical records and some of the veteran's own statements.  
While Dr. Marquez reports the presence of heart disease in 
1971, records from Dr. Garcia show that as late as 1994, an 
EKG revealed no cardiovascular disease.  Medical records 
dated in 1986, make no mention of treatment by Dr. Marquez, 
and do not contain any findings referable to heart disease.  

For his part, the veteran reported in March 1986, that his 
initial post-service treatment took place at a VA facility.  
He reported no treatment by Dr. Marquez, and he did not 
report that he had ever been told he had hypertension or 
angina.  In his formal claim for service connection for heart 
disease received in January 1996, he indicated that he had 
received no post service treatment from civilian physicians.

The Board finds that the private physician's statement made 
in February 1998 is not credible, and that this lack of 
credibility brings into question any diagnosis of 
cardiovascular disease within the presumptive first year 
after service discharge.  This is true because the veteran 
never before reported such treatment, and because the claims 
file shows no history of complaints prior to the mid-1980s, 
and no actual diagnosis until 1996.  

The veteran has at times asserted that he had stomach and 
chest pains in service which were actually manifestations of 
the subsequently discovered heart disease.  The service 
medical records show that while the veteran reported a 
history of "stomach trouble" in the form of gastric spasm on 
the report of medical history completed for entrance into 
service, there is no record of chest or stomach complaints 
during service, and on examination for separation from 
service the veteran reported that he was in good health and 
all systems were found to be normal.  This record contradicts 
the veteran's history of being treated for stomach and chest 
pain in service.

Given that heart disease was not reported until approximately 
23 years after service, available records were negative for 
heart disease prior to that time, and that the veteran's 
recent statements and that of Dr. Marquez lack credibility; 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for ASHD 
with HTN and angina.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  


ORDER

Entitlement to service connection for ASHD with HTN and 
angina pectoris is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

